 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                          2:18-CR-225-APG-VCF

 9                 Plaintiff,                         Final Order of Forfeiture

10          v.

11 DANIEL DARREN MARCHAND,

12                 Defendant.

13          The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

15 2253(a)(1) and (a)(3) based upon the plea of guilty by Daniel Darren Marchand to the

16 criminal offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture

17 Allegation of the Criminal Information and shown by the United States to have the requisite

18 nexus to the offense to which Daniel Darren Marchand pled guilty. Criminal Information,

19 ECF No. 5; Plea Agreement, ECF No. 7; Arraignment and Plea, ECF No. 12; Preliminary

20 Orders of Forfeiture, ECF Nos. 9 and 13.

21          This Court finds that the United States of America may amend this order at any time
22 to add subsequently located property or substitute property to the forfeiture order pursuant

23 to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

24          This Court finds the United States of America published the notice of forfeiture in
25 accordance with the law via the official government internet forfeiture site,

26 www.forfeiture.gov, consecutively from December 15, 2018, through January 13, 2019,

27 notifying all potential third parties of their right to petition the Court. Notice of Filing Proof

28 of Publication, ECF No. 17.
 1          This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3          This Court finds no petitions are pending with regard to the property named herein

 4   and the time for presenting such petitions has expired.

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States of America

 8   pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 9   2253(a)(1) and (a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law:

10             1.   Cengage USB Drive, No Serial Number; and

11             2.   Coolermaster Computer Tower, S/N RC922MKKN11114200963

12   (all of which constitutes property).

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

14   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

15   deposit, as well as any income derived as a result of the United States of America’s

16   management of any property forfeited herein, and the proceeds from the sale of any

17   forfeited property shall be disposed of according to law.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

19   copies of this Order to all counsel of record.

20                 May 1
            DATED _____________________, 2019.

21

22

23                                                HONORABLE ANDREW P. GORDON
                                                  UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                      2
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   February 28, 2019.

 4                                                    /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5
                                                     FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
